FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                      No. 20-50119
           Plaintiff-Appellee,
                                                D.C. Nos.
                  v.                      3:16-cr-00393-MMA-1
                                           3:16-cr-00393-MMA
 RICHARD LANGLEY, AKA
 Richard M Langley,
         Defendant-Appellant.                     OPINION


         Appeal from the United States District Court
            for the Southern District of California
         Michael M. Anello, District Judge, Presiding

                   Submitted August 30, 2021*
                      Pasadena, California

                    Filed November 16, 2021

   Before: Sandra S. Ikuta, Mark J. Bennett, and Ryan D.
                 Nelson, Circuit Judges.

                        Per Curiam Opinion




    *
      The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2                  UNITED STATES V. LANGLEY

                            SUMMARY**


                               Criminal

    The panel affirmed the district court’s denial of Richard
Langley’s renewed motion to amend the conditions of his
supervised release to permit him to use medical marijuana as
allowed by California state law.

    Langley, who submitted a report from a physician opining
that marijuana was the best medical solution for his pain
issues, argued that he has a fundamental constitutional right
under the Fourteenth Amendment’s Due Process Clause to
use medical marijuana. The panel held that it is bound by
Raich v. Gonzales, 500 F.3d 8850 (9th Cir. 2007), which
rejected the identical substantive due process claim. Langley
argued that the panel is no longer bound by Raich’s
conclusion in light of the increasing number of states that no
longer criminalize the use of medical marijuana for medical
purposes. The panel wrote that even if state laws
decriminalizing marijuana could constitute additional
evidence under the test applied in Raich for determining
whether a right is protected by the Due Process Clause, the
panel is bound by the holding in Raich until such time as it is
overturned by a higher authority.




    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                UNITED STATES V. LANGLEY                       3

                         COUNSEL

Doug Keller, The Law Office of Doug Keller, San Diego,
California, for Defendant-Appellant.

Zachary J. Howe, Assistant United States Attorney; Daniel E.
Zipp, Assistant United States Attorney, Chief, Appellate
Section, Criminal Division; Robert S. Brewer, Jr., United
States Attorney; United States Attorney; United States
Attorney’s Office, San Diego, California; for Plaintiff-
Appellee.


                          OPINION

PER CURIAM:

    This appeal asks us to revisit our prior decision that
“federal law does not recognize a fundamental right to use
medical marijuana,” Raich v. Gonzales, 500 F.3d 850, 866
(9th Cir. 2007), in light of the increasing number of states that
no longer criminalize the use of marijuana for medical
purposes. Because we are bound by our prior precedential
opinions until they are overruled by a higher authority, Miller
v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc), we
decline to do so.

                                I

    In 2017, Richard Langley pleaded guilty to possession of
child pornography in violation of 18 U.S.C. § 2252(a)(4)(B).
The district court sentenced Langley to time served (56 days)
and a ten-year term of supervised release. As required by
statute, 18 U.S.C. § 3583(d), the conditions of Langley’s
4               UNITED STATES V. LANGLEY

supervised release included that he “not commit [a] federal,
state or local crime,” “not illegally possess a controlled
substance,” and “refrain from any unlawful use of a
controlled substance.”

    In 2017, Langley moved the district court to amend the
conditions of supervised release to permit him to use medical
marijuana as allowed by California state law. See Cal. Health
& Safety Code § 11362.5. According to Langley, marijuana
helps him alleviate pain stemming from a motorcycle
accident that resulted in the amputation of his right leg below
the knee. The district court denied the motion.

    Langley renewed the motion in 2020. This time he
supported his motion with a report from a physician opining
that marijuana was the best medical solution for Langley’s
pain issues. The district court again denied the motion,
holding that because possession of marijuana is a violation of
federal law, and Langley had no constitutional right to use
medical marijuana, the court lacked authority to modify the
“statutorily required condition that [Langley] not ‘commit
another Federal, State, or local crime during the term of
supervision.’”

    Langley timely appealed. We have jurisdiction under
28 U.S.C. § 1291. We review the conditions of supervised
release imposed by a district court for an abuse of discretion,
see United States v. Bee, 162 F.3d 1232, 1234 (9th Cir. 1998),
and “review de novo whether a supervised release condition
violates the Constitution.” United States v. Ochoa, 932 F.3d
866, 868–69 (9th Cir. 2019) (citation omitted).
                UNITED STATES V. LANGLEY                     5

                              II

    Unless Langley has a constitutional right to use medical
marijuana, the district court did not err in denying Langley’s
motion to amend his conditions of supervised release. If a
court places a defendant on a term of supervised release, it is
required by statute to “order, as an explicit condition of
supervised release, that the defendant not commit another
Federal, State, or local crime during the term of supervision,”
“that the defendant not unlawfully possess a controlled
substance,” and that “the defendant refrain from any unlawful
use of a controlled substance.” 18 U.S.C. § 3583(d). Under
the federal Controlled Substances Act (CSA), marijuana is an
enumerated controlled substance. See 21 U.S.C. § 812(b)–(c)
(“Marihuana” listed on Schedule I of controlled substances).
Therefore, the applicable federal statutes precluded the court
from granting Langley’s motion. See 18 U.S.C. § 3583(d), 21
U.S.C. § 812(b)–(c).

     Accordingly, we turn to Langley’s argument that the
district court erred in denying his motion because he has a
fundamental constitutional right under the Fourteenth
Amendment’s Due Process Clause to use medical marijuana
under these circumstances. Langley defines the purported
substantive right at issue as “the right to make a life-shaping
decision on a physician’s advice to use medical marijuana to
preserve bodily integrity, avoid intolerable pain, and preserve
life, when all other prescribed medications and remedies have
failed.”

    In Raich, we rejected the claim that this purported right,
which was defined using identical language, is a fundamental
right. See 500 F.3d at 866. In Raich, a plaintiff sought to
enjoin the enforcement of the CSA to prevent her from using
6               UNITED STATES V. LANGLEY

marijuana to treat her inoperable, life-threatening brain
tumor. Id. at 855–57. The plaintiff argued, among other
things, that she had a substantive due process right to use
medical marijuana in that context.

     Raich rejected her argument. Applying the two-part test
set out in Washington v. Glucksberg, 521 U.S. 702, 719–20
(1997), for determining whether a right is protected by the
Due Process Clause, Raich first defined the asserted
fundamental right at issue as the “right to make a life-shaping
decision on a physician’s advice to use medical marijuana to
preserve bodily integrity, avoid intolerable pain, and preserve
life, when all other prescribed medications and remedies have
failed.” 500 F.3d at 864. Raich then determined that this
right is not, objectively, “deeply rooted in this Nation’s
history and tradition,” and “implicit in the concept of ordered
liberty,” such that “neither liberty nor justice would exist if
[it] were sacrificed,” id. (quoting Glucksberg, 521 U.S. at
720–21). Therefore, Raich held that “federal law does not
recognize a fundamental right to use medical marijuana
prescribed by a licensed physician to alleviate excruciating
pain and human suffering.” Id. at 866.

    Raich is controlling here. The substantive due process
right claimed by Langley is identical to the right claimed by
the plaintiffs in Raich, and Langley does not argue otherwise.
Therefore we are bound by Raich’s conclusion that medical
marijuana use is not “deeply rooted in this Nation’s history
and tradition” or “implicit in the concept of ordered liberty,”
500 F.3d at 864, and so federal law does not recognize a
substantive due process right to use medical marijuana, even
where doing so provides important medical benefits.
                UNITED STATES V. LANGLEY                     7

    Langley argues that we are no longer bound by Raich’s
conclusion. He points out that Raich acknowledged that
widespread legal recognition of a practice can sometimes
provide additional evidence that a right is fundamental, id. at
865–66 (discussing Lawrence v. Texas, 439 U.S. 558, 571–72
(2003)), and that 36 states and the District of Columbia no
longer criminalize the use of marijuana for medical purposes.
But this argument misunderstands our rule that “a published
decision of this court constitutes binding authority which
must be followed unless and until overruled by a body
competent to do so,” Gonzalez v. Arizona, 677 F.3d 383, 389
n.4 (9th Cir. 2012) (cleaned up), aff’d sub nom. Arizona v.
Inter Tribal Council of Arizona, Inc., 570 U.S. 1 (2013).
Raich’s conclusion that medical marijuana use is not “deeply
rooted in this Nation’s history and tradition” or “implicit in
the concept of ordered liberty,” 500 F.3d at 864, is binding on
us until it is overturned by a higher authority. Even if state
laws decriminalizing marijuana use could constitute
additional evidence under the Glucksberg test, we are bound
by our holding in Raich until such time as a higher authority
determines that there is a fundamental right to medical
marijuana use that we are “blind to” today, id. at 866. See
Wilson v. Lynch, 835 F.3d 1083, 1098 n.9 (9th Cir. 2016)
(holding that a substantive due process claim based on a
fundamental right to use medical marijuana is “foreclosed by
our decision in Raich”).

   AFFIRMED.